DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

This office action is responsive to claims filed on February 8, 2021.
Claims 24, 27-29, 32, 34 were preliminarily amended.
Claims 1-20 and 23 were preliminarily cancelled.
Claim 38 is new.
Claims 21, 22, and 24-38 are being examined in this office action.

Claim Objections
Claim 22 is objected to because of the following informalities:  
(claim 22) “said rotary apparatus in mounted on said slide apparatus,” (emphasis added) should read: said rotary apparatus is mounted on said slide apparatus.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-33, 37, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31 recites the limitation "the release position” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the hold-down" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner believes Applicant intended to claim ‘the hold-down member,’ as introduced in claim 31.
Claim 37 recites the limitation "the engagement element" in lines 6 and 10.  There is insufficient antecedent basis for this limitation in the claim. Examiner believes Applicant intended to claim ‘the engagement device,’ as introduced previously in claim 37, line 4.
Claims 32, 33, and 38 are rejected as being dependent upon a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, and 24-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10,850,881 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,850,881 B2 contain every element of claims 21, 22, and 24-38 of the instant application and as such anticipate claims 21, 22, and 24-38 of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by A.R. Lubersky et al. (US 2,887,022, herein Lubersky).

Regarding claim 35, Lubersky discloses (Figs. 4-8) (Col. 3, lines 3-64; Col. 4, lines 3-22) a method of retrieving a blank from a plurality of blanks comprising:
- rotating an engagement device of a rotary apparatus along a rotational path to a first retrieval location;
- retrieving a blank from the plurality of blanks with the engagement device;
- moving the rotary apparatus including the engagement device with the engaged blank away from the plurality of blanks;
- rotating the rotary apparatus including the engagement device with the engaged blank to a second operational location.

Regarding claim 36, Lubersky discloses A method as claimed in claim 35 wherein the moving of the rotary apparatus including the engagement device with the engaged blank away from the plurality of blanks occurs prior to rotating the rotary apparatus including the engagement device with the engaged blank to a second operational location.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, please refer to Dietrich (US 4,531,931), Figs. 2-6; and Jannin et al. (US 8,277,367 B2), Figs. 1 and 5-9.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRAACHI M. PATHAK whose telephone number is (571)272-8005. The examiner can normally be reached Monday & Tuesday 8:30 am-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Praachi M Pathak/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
December 7, 2022